Exhibit IMPLANT SCIENCES ANNOUNCES FAVORABLE RULING IN EVANS LITIGATION WAKEFIELD, MA. November 12, 2008…Implant Sciences Corporation (NYSE Alternext US: IMX), a supplier of systems and sensors for the homeland security market and related industries, today announced a favorable ruling on a key motion in its ongoing litigation with Evans Analytical Group, LLC. The Superior Court of the State of California, Santa ClaraCounty, has denied a motion by Evans to attach substantial portions of the Company’s assets prior to any final judgment on the merits of Evans’ claims. As previously announced, Evans sued the Company in February 2008, seeking rescission of the sale of our Accurel Systems subsidiary. No trial date has yet been scheduled. Phillip C. Thomas, Implant Sciences’ Chief Executive Officer, said, “We are pleased by the Court’s ruling and believe we have achieved a significant victory in this matter. With the Court’s decision, we remain free to operate our business without the threat that our cash and other assets may be frozen; we are also free to continue with the planned divestitures of our Core Systems subsidiary and certain other assets so we can focus on our explosives detection business.
